Name: 2011/218/EU: Council Decision of 9Ã March 2011 on the conclusion of the Agreement between the European Union and the Government of the Faeroe Islands on scientific and technological cooperation, associating the Faeroe Islands to the UnionÃ¢ s Seventh Framework Programme for Research, Technological Development and Demonstration Activities (2007 to 2013)
 Type: Decision
 Subject Matter: Europe;  cooperation policy;  technology and technical regulations;  international affairs;  European construction
 Date Published: 2011-04-07

 7.4.2011 EN Official Journal of the European Union L 93/1 COUNCIL DECISION of 9 March 2011 on the conclusion of the Agreement between the European Union and the Government of the Faeroe Islands on scientific and technological cooperation, associating the Faeroe Islands to the Unions Seventh Framework Programme for Research, Technological Development and Demonstration Activities (2007 to 2013) (2011/218/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186, in conjunction with point (v) of Article 218(6)(a), thereof, Having regard to the proposal from the Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Commission has negotiated, on behalf of the Union, an Agreement with the Government of the Faeroe Islands on scientific and technological cooperation associating the Faeroe Islands to the Unions Seventh Framework Programme for Research, Technological Development and Demonstration Activities (2007 to 2013) (hereinafter referred to as the Agreement). (2) The Agreement was signed by the representatives of the Parties on 3 June 2010 in Brussels, and was made provisionally applicable as from 1 January 2010, pending its conclusion at a later date. (3) The Agreement should be concluded on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Government of the Faeroe Islands on scientific and technological cooperation associating the Faeroe Islands to the Unions Seventh Framework Programme for Research, Technological Development and Demonstration Activities (2007 to 2013) is hereby approved on behalf of the Union (1). Article 2 The Commission shall adopt the position to be taken by the Union in the Joint Committee established by Article 4(1) of the Agreement. Article 3 The President of the Council, on behalf of the Union, shall make the notification provided for in Article 5(2) of the Agreement. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 9 March 2011. For the Council The President CSÃ FALVAY Z. (1) OJ L 245, 17.9.2010, p. 2.